DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokuma et al. (US Patent 10,782,639; hereinafter Tokuma).
With regards to claim 1, Tokuma discloses an image reading apparatus (400), comprising: 
a detector (700) that detects positions of a plurality of images for detection formed in different positions in a main scanning direction of a recording medium by an image forming apparatus (col. 13, lines 11-28), 
wherein the detector has a detection range equal to or shorter than a width of the recording medium in the main scanning direction (col. 13, lines 44-54; the last sentence of the cited paragraph suggests the CIS detectors has a detection range equal to the width of the recording medium (see also FIG. 8A-B) in the main scanning direction; in addition, the detection range would be shorter than an appropriate size recording medium).

With regards to claim 2, Tokuma discloses the image reading apparatus according to claim 1, wherein the detection range is equal to or shorter than the width of the recording medium that is largest possible among a plurality of the recording mediums available for the image forming apparatus (col. 13, lines 44-54; the last sentence of the cited paragraph suggests the CIS detectors has a detection range equal to the width of the recording medium (see also FIG. 8A-B) in the main scanning direction).

With regards to claim 3, Tokuma discloses the image reading apparatus according to claim 1, wherein the detector (700) is placed striding across one end of the recording medium in the main scanning direction (since the detection range is equal to the width of the recording medium (col. 13, lines44-54), the detector would have a sensor enclosure (i.e. larger than the sensor array) that would stride across the recording medium).

With regards to claim 4, Tokuma discloses the image reading apparatus according to claim 3, further comprising a hardware processor (FIG. 3) that calculates a distance (i.e. distance “C”; FIG. 8A-8B) between the one end and each of the plurality of images for detection in the main scanning direction (see col. 14, section “Feedback of Double-side Registration”).

With regards to claim 5, Tokuma discloses the image reading apparatus according to claim 4, wherein the hardware processor (FIG. 3) calculates a distance (i.e. distance “D”; FIG. 8A-8B) between another end of the recording medium and each of the plurality of images for detection in a sub scanning direction (see col. 14, section “Feedback of Double-side Registration”).

With regards to claim 6, Tokuma discloses the image reading apparatus according to claim 4, wherein the hardware processor calculates, based on the calculated distance, an amount (col. 14, line 51 to col. 15, line 27).

With regards to claim 7, Tokuma discloses the image reading apparatus according to claim 1, wherein the plurality of images for detection are formed at three points (820) or more on at least one of a front surface and a back surface of the recording medium so as to be in different positions in at least one of the main scanning direction and a sub scanning direction (col. 14, line 51 to col. 15, line 27).

With regards to claim 8, Tokuma discloses the image reading apparatus according to claim 1, wherein the detector comprises: a first detector (701) that detects the positions of the plurality of images for detection formed on a front surface of the recording medium (FIG. 7); and a second detector (702) that detects the positions of the plurality of images for detection formed on a back surface of the recording medium (FIG. 7, col. 13, lines 44-54).

With regards to claim 9, Tokuma discloses an image forming apparatus (FIG. 1), comprising: 
an image former (100) that forms an image on a recording medium (col. 3, line 56 to col. 4, line 4); and 
the image reading apparatus (400) according to claim 1, wherein the image reading apparatus performs detection for the positions of the plurality of images for detection formed on the recording medium by the image former (col. 14, lines 27-50).

With regards to claim 10, Tokuma discloses the image forming apparatus according to claim 9, wherein the image former changes a position of the image to be formed on the recording (col. 15, lines 44-56).

With regards to claim 11, Tokuma discloses the image forming apparatus according to claim 10, wherein the image reading apparatus performs the detection, for each of a plurality of the recording mediums, for the positions of the plurality of images for detection, and the image former changes, for each of the plurality of recording mediums, the position of the image to be formed based on a result of the detection (col. 13, lines 11-28; see also col. 14, section “Feedback of Double-side Registration”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853